DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinman et al. (US 2013/0218141).
Regarding claim 1, Hinman et al. discloses a medical instrument (100, FIGs 1A-1B, paragraph [0051]) with a hollow shaft comprising a hollow shaft tube (112, FIG 1A), an actuating unit (110, FIG 1A-1B and 3A-3B, paragraphs [0051 and 0055]) arranged at the proximal end of the shaft (FIGs 1A-1B) and an instrument tip (107, FIG 1A, paragraph [0051]) with an instrument (Jaws 108,109) arranged at the distal end of the shaft (FIGs 1A-1B), wherein the instrument (Jaws 108,109) can be actuated via an actuating element (148, FIGs 4-5, paragraphs [0054-0056]) mounted axially displaceably in the shaft (Paragraph [0054] discloses 148 is disposed within a lumen of shaft 112. Paragraph [0055-0056] discloses 148 is axially displaceable), the actuating element being in an operative connection with the actuating unit on the proximal side (148 is operatively connected to 110 at 146/147, FIG 5, paragraphs [0055-0056]) and the instrument tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism (106, FIG 1B shows 107 is pivotably relative to a longitudinal axis of the shaft, paragraphs [0052-0053]); the joint mechanism having pivoting members (122A, 124A, 126A, FIGs 2A-2D and 4, paragraphs [0052-0053]) arranged on the distal end of the shaft (FIG 4) are connected with a proximal-side drive (104 comprising 122B, 124B, 126B, FIG 5, paragraphs [0052-0053]) via steering wires (134 and 135, FIGs 2A-2D 4-5, paragraphs [0053]) and running in the longitudinal direction of the shaft (FIGs 4-5 show 134 and 135 run along a longitudinal axis of shaft 112) in such a way that a movement of the proximal-side drive causes a corresponding relative movement of the distal-side pivoting members and thus a pivoting of the instrument tip (Paragraphs [0052-0053]) as well as with a trigger mechanism (300, FIGs 9A-12B, paragraphs [0076-0078] disclose mechanism 300 which is for use as an addition to the previously disclosed device. Therefore, one of ordinary skill would understand the locking mechanism 300 disclosed with reference to FIGs 9A-12B is used in combination with the instrument disclosed in FIGs 1-5, as suggested by paragraph [0076]) with which the steering wires (paragraph [0077] and FIGs 11A, 12A, 11B, 11B shows and describe steering wires 308, 309, which are identical to wires 134, 135 as previously described) can be brought into a relaxed state (Unlocked position, FIGs 9B-12B) that releases the articulation of the instrument tip (Paragraph [0077], in the unlocked position, the cables translate freely and therefore articulation of the instrument tip occurs freely), independently from the actuation of the proximal-side drive (Control of the steering wires via trigger mechanism 300 to lock or unlock the articulation is independent of actuation of 104 which causes the articulation), characterized in that: the trigger mechanism enabling a free movement of the pivot members in case of failure of the proximal side drive (If the proximal side drive were unable to return to an unarticulated position, the trigger mechanism could still be used to unlock the steering wires and allow for extra tension or slack to be applied to the wires, which would affect movement of the distal side pivoting members. In this way, the trigger mechanism is interpreted as being at least capable of enabling free movement of the pivot members “in case of failure of the proximal side drive”. Examiner notes that the claim does not specify what condition would be considered a “failure” of the proximal side drive) comprises a mechanical trigger mechanism (The trigger mechanism comprises a mechanical trigger mechanism because they elements mechanically interact to trigger a movement of the device, paragraphs [0077-0078]).  
Regarding claim 2, Hinman et al. discloses the hollow shaft tube (304) of the shaft (304 is a component of the entire shaft) can be displaced in the direction of the longitudinal axis of the shaft for relaxing the steering wires through the use of the trigger mechanism (FIGS 12A and 12B show shaft tube 304 is axially displaced along the longitudinal axis in order to relax the steering wires, as caused by movement of the trigger mechanism 310, paragraphs [0077-0078]).  
Regarding claim 3, Hinman et al. discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between 310, 318, 312, 304, and 302 is interpreted as a clamping mechanism because 310 is clamped down against housing 305 and 304/302 are clamped against steering wires 308/309 to control the ability of the wires to articulate, paragraphs [0077-0078]).  
Regarding claim 4, Hinman et al. discloses all the steering wires can be relaxed simultaneously through the use of the mechanical clamping mechanism (Because 308/309 are circumferentially spaced around 304, the mechanical clamping mechanism simultaneously releases all of the steering wires, paragraphs [0077-0078]).  
Regarding claim 7, Hinman et al. discloses the trigger mechanism comprises separate drive for each steering wire (Because each steering wires is radially spaced from an adjacent wire, the pressure applied by 302/304 for driving the wires is interpreted as being separate. The section of 302/304 used to apply a force to control one wire is separate from that used to control another of the wires).
Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isbell (US 2010/0041945).
Regarding claim 1, Isbell discloses a medical instrument (100, FIGs 1A-1B, paragraph [0061]) with a hollow shaft comprising a hollow shaft tube (116, FIG 1A), an actuating unit (106, FIG 1A, 2A or alternatively, 506, FIGs 31-36, paragraph [0075 discloses handle 506 for use with the device of FIGs 1-2. Elements of the embodiments of FIG 31-36 which are not renumbered or disclosed, are interpreted as being identical to the elements disclosed in relation to the device of FIGs 1-2) arranged at the proximal end of the shaft (FIGs 1A and 31) and an instrument tip (102, FIG 1A, paragraph [0061]) with an instrument (Jaws shown in FIG 1A) arranged at the distal end of the shaft (FIGs 1A and 2A), wherein the instrument (Jaws) can be actuated via an actuating element (linearly movable rod and a rotatable rod actuator not shown, paragraph [0065]) mounted axially displaceably in the shaft (Paragraph [0065] discloses the actuating element comprises a linearly movable rod which is disposed within a lumen of shaft 116), the actuating element being in an operative connection with the actuating unit on the proximal side (the rod is operatively connected to 106 through 104, paragraph [0065]) and the instrument tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism (FIG 2B shows 102 is pivotably relative to a longitudinal axis of the shaft via distal links 112, 114, paragraphs [0061-0064]); the joint mechanism having pivoting members (112, 114, FIG 2B, paragraphs [0062-0064]) arranged on the distal end of the shaft (FIGs 2A-2B) are connected with a proximal-side drive (108, 110, FIG 1B, paragraphs [0062-0064]) via steering wires (118 and 120, FIGs 1B, 2B, paragraph [0063]) and running in the longitudinal direction of the shaft (FIGs 1A-2B show 118 and 120 run along a longitudinal axis of shaft 116) in such a way that a movement of the proximal-side drive causes a corresponding relative movement of the distal-side pivoting members and thus a pivoting of the instrument tip (Paragraphs [0062-0064]) as well as with a trigger mechanism (Articulation lock 508, FIGs 31-36, paragraph [0082]) with which the steering wires can be brought into a relaxed state (Unlocked position, FIG 32) that releases the articulation of the instrument tip (Paragraph [0082-0083], in the unlocked position, the cables translate freely and therefore articulation of the instrument tip occurs freely), independently from the actuation of the proximal-side drive (Control of the steering wires via trigger mechanism 508 to lock or unlock the articulation is independent of actuation of 108/110 which causes the articulation), characterized in that: the trigger mechanism enabling a free movement of the pivot members in case of failure of the proximal side drive (If the proximal side drive were unable to return to an unarticulated position, the trigger mechanism could still be used to unlock the steering wires and allow for extra tension or slack to be applied to the wires, which would affect movement of the distal side pivoting members. In this way, the trigger mechanism is interpreted as being at least capable of enabling free movement of the pivot members “in case of failure of the proximal side drive”. Examiner notes that the claim does not specify what condition would be considered a “failure” of the proximal side drive) comprises a mechanical trigger mechanism (Levers 568, 578 comprises part of a mechanical trigger mechanism, paragraphs [0082-0083]).  
Regarding claim 3, Isbell discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between the elements of 508 as shown in FIGs 32-36, paragraphs [0082-0083] interpreted as a clamping mechanism because 578 is clamped down against housing 506 and 556 are clamped against gear 544 to control the ability of the wires to articulate, paragraphs [0082-0083]).  
Regarding claim 4, Isbell discloses all the steering wires can be relaxed simultaneously through the use of the mechanical clamping mechanism (Because 118/120 are circumferentially spaced around the longitudinal axis of the shaft, the mechanical clamping mechanism simultaneously releases all of the steering wires when it disengages gear 544, paragraphs [0082-0083]).  
Regarding claim 5, Isbell discloses the mechanical clamping mechanism comprises two articulated levers (568 and 578,FIGs 31-36) and, wherein a first lever (568) is pivotably mounted with its free end on the hollow shaft tube (554, FIGs 31-36 show a free end of 568 is pivotably attached to shaft tube 554. FIG 31 shows the tubular shape of 554, therefore it is being interpreted as a shaft tube), and a second lever (578) is pivotably mounted with its free end on the actuating unit (FIG 31 shows that 578 is pivotally attached to the actuating unit 506 via pin 580, paragraph [0081]).  
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Applicant argues on pages 4-6 with respect to the rejection in view of Hinman that the trigger mechanism of the present invention enables relaxing of the steering wires regardless of the proximal-side drive, enabling free movement of the pivoting members in case of failure of the proximal side drive, and that the device of Hinman is not configured as such. Examiner respectfully disagrees because if the proximal side drive were unable to return to an unarticulated position 9i.e. during failure), the trigger mechanism could still be used to unlock the steering wires and allow for extra tension or slack to be applied to the wires manually, which would affect movement of the distal side pivoting members to straighten the instrument tip. In this way, the trigger mechanism is interpreted as being at least capable of enabling free movement of the pivot members “in case of failure of the proximal side drive”. Examiner notes that the claim does not specify what condition would be considered a “failure” of the proximal side drive and does not define which structural elements enable free movement of the pivoting members as claimed. As written, “enabling a free movement of the pivoting members in case of failure of the proximal side drive” is an intended use in a condition which does not necessarily exist (i.e. in case of failure). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, applicant’s argument is not persuasive.
Applicant argues on pages 6-7 with respect to the rejection in view of Isbell that the trigger mechanism of the present invention enables relaxing of the steering wires regardless of the proximal-side drive, enabling free movement of the pivoting members in case of failure of the proximal side drive, and that the device of Isbell is not configured as such. Examiner respectfully disagrees because if the proximal side drive were unable to return to an unarticulated position (i.e. during failure), the trigger mechanism could still be used to unlock the steering wires and allow for extra tension or slack to be applied to the wires manually, which would affect movement of the distal side pivoting members to straighten the instrument tip. In this way, the trigger mechanism is interpreted as being at least capable of enabling free movement of the pivot members “in case of failure of the proximal side drive”. Examiner notes that the claim does not specify what condition would be considered a “failure” of the proximal side drive and does not define which structural elements enable free movement of the pivoting members as claimed. As written, “enabling a free movement of the pivoting members in case of failure of the proximal side drive” is an intended use in a condition which does not necessarily exist (i.e. in case of failure). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, applicant’s argument is not persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771